UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: NOVEMBER 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: Commission File Number: 000-50703 U.S. PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) Delaware 14-1839426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 176 Route 9 North, Suite 306 Marlboro, New Jersey (Address of principal executive offices) (Zip Code) 732 - 851-7707 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 136,380,985 shares of common stock issued and outstanding as of January 21, 2014. U.S.PRECIOUS METALS, INC. INDEX PART 1: FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 CONDENSED CONSOLIDATED BALANCE SHEETS 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 3 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 10 NOTES TO CONDENSED CONSOLIDATD FINANCIAL STATEMENTS 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 3. QUANTATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 ITEM 4. CONTROLS AND PROCEDURES. 38 PART 2: OTHER INFORMATION 39 ITEM 1. LEGAL PROCEEDINGS 39 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 3. DEFAULT OF SENIOR SECURITIES 40 ITEM 4. MINING SAFETY DISCLOSURES 40 ITEM 5. OTHER INFORMATION 41 ITEM 6. EXHIBITS 41 SIGNATURES 42 1 PART 1: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONDENSED CONSOLDIATED BALANCE SHEETS (Unaudited) November 30, May 31, ASSETS Current Assets: Cash $ $ Prepaid and other current assets Total current assets Property and equipment, net Other Assets Investment in mining rights and other Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Convertible notes payable Derivative liability on short term convertible note payable - Total current liabilities Long Term Liabilities Convertible note payable - Derivative liability on long term convertible note payable - Total long term liabilities - Commitments and Contingencies Stockholders’ Deficit: Preferred stock:authorized 10,000,000 shares of $0.00001 par value; no shares issued and outstanding - - Common stock:authorized 150,000,000 shares of $0.00001 par value;135,980,985and 121,781,244 shares issued and outstanding respectively Additional paid in capital Deficit accumulated during exploration stage ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONDENSED CONSOLDIATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended November 30, Six Months Ended November 30, January 21, 1998 (Date of Inception of Exploration Stage) to November 30, Revenues $
